CASE 0:18-cv-01776-JRT-HB Doc. 870-2 Filed 08/05/21 Page 1 of 4




                       EXHIBIT B
              CASE 0:18-cv-01776-JRT-HB Doc. 870-2 Filed 08/05/21 Page 2 of 4




From:            noreply@porkantitrustlitigation.com
Sent:            Wednesday, July 28, 2021 9:46 AM
To:              XXXXXXX
Subject:         Test - Notice of Class Action Settlement



EXTERNAL SENDER
           Please do not reply to this email, this inbox is unmonitored.

                               COURT‐APPROVED LEGAL NOTICE

  If you purchased any Pork product directly from a Pork producer for use or
 delivery in the United States from January 1, 2009, through January 12, 2021, a
                  class action settlement may affect your rights.

              Para una notificacion in español, llame gratis al 1‐866‐797‐0864
                o visite nuestro website www.PorkAntitrustLitigation.com.


A settlement has been reached in a class action antitrust lawsuit filed on behalf of Direct Purchaser
Plaintiffs with Smithfield Foods, Inc. and related or affiliated entities (“Smithfield” or “Settling
Defendant”). This Court-ordered notice may affect your rights. Please review and follow the
instructions carefully.

The United States District Court for the District of Minnesota authorized this notice. Before any
money is paid, the Court will hold a hearing to decide whether to approve the Settlement.

                                           WHO IS INCLUDED?

For settlement purposes, members of the Settlement Class are defined as all persons who
purchased Pork directly from any of the Defendants or any coconspirator, or their respective
subsidiaries or affiliates for use or delivery in the United States from January 1, 2009 through
January 12, 2021. Specifically excluded from the Settlement Class are the Defendants; the officers,
directors, or employees of any Defendant; any entity in which any Defendant has a controlling
interest; and any affiliate, legal representative, heir, or assign of any Defendant. Also excluded from
this Settlement Class are any federal, state, or local governmental entities, any judicial officer
presiding over this action and the members of his/her immediate family and judicial staff, and any
juror assigned to this action. In addition to Smithfield, the Defendants in this lawsuit for purposes
of this notice include Clemens Food Group, LLC, The Clemens Family Corporation, Hormel Foods
Corporation, JBS USA Food Company, JBS USA Food Company Holdings, Indiana Packers
Corporation, Seaboard Foods LLC, Triumph Foods, LLC, Tyson Foods, Inc., Tyson Prepared Foods,

                                                        1
              CASE 0:18-cv-01776-JRT-HB Doc. 870-2 Filed 08/05/21 Page 3 of 4


Inc., Tyson Fresh Meats, Inc., and Agri Stats, Inc. (The Court dismissed Indiana Packers
Corporation from this lawsuit with prejudice, but if you purchased Pork directly from Indiana
Packers between January 1, 2009, and January 12, 2021, you are a member of the Settlement
Class.)

If you are not sure you are included, you can get more information, including a detailed notice, at
www.PorkAntitrustLitigation.com or by calling toll-free 1-866-797-0864.

                                WHAT IS THIS LAWSUIT ABOUT?

Direct Purchaser Plaintiffs allege that Defendants and their co-conspirators conspired and
combined to fix, raise, maintain, and stabilize the price of Pork, beginning at least as early as
January 1, 2009, with the intent and expected result of increasing prices of Pork in the United
States, in violation of federal antitrust laws. Direct Purchaser Plaintiffs previously reached a
settlement with one Defendant, JBS. The settlement with JBS is pending final approval by the
Court. Direct Purchaser Plaintiffs have now reached a new proposed Settlement with Defendant
Smithfield. Smithfield denies it did anything wrong. The Court did not decide which side was right,
but both sides agreed to the Settlement Agreement to resolve the case and avoid the uncertainty
associated with continued litigation. The case is still proceeding on behalf of the Direct Purchaser
Plaintiffs against other Defendants who may be subject to separate settlements, judgments, or
class certification orders.

                           WHAT DOES THE SETTLEMENT PROVIDE?

Under the terms of the Settlement Agreement, Smithfield will pay up to $83,000,000 to resolve all
Settlement Class claims against it in this litigation. In addition to this monetary benefit, Smithfield
has also agreed to provide specified cooperation in the Direct Purchaser Plaintiffs’ continued
prosecution of the litigation. Co-Lead Counsel are not seeking to recover attorneys’ fees, litigation
expenses, or class representative incentive awards at this time, and do not plan for distribution of
net settlement proceeds to the Settlement Class Members at this time, but will do so at a future
date subject to further notice and Court approval.

                            WHAT ARE YOUR RIGHTS AND OPTIONS?

You do not need to take any action to remain a member of the Settlement Class and be bound by
the Settlement Agreement. As a Settlement Class Member, you may be able to participate in (or
exclude yourself from) any future settlement or judgment obtained by Direct Purchaser Plaintiffs
against other Defendants in the case. If you don’t want to be legally bound by the Settlement
Agreement, you must exclude yourself by ______, 2021, or you won’t be able to sue or continue to
sue Smithfield for the Released Claims (as defined in the Settlement Agreement), which go through
[DATE OF PRELIMINARY APPROVAL]. If you exclude yourself, you can’t get money from the
Settlement. If you don’t exclude yourself from the Settlement Class, you may still object to the

                                                   2
              CASE 0:18-cv-01776-JRT-HB Doc. 870-2 Filed 08/05/21 Page 4 of 4


Settlement Agreement by ______, 2021. The detailed notice explains how to exclude yourself or
object. Details may also be found on the FAQs page of the Settlement website. The Court will hold
a hearing in this case (In re Pork Antitrust Litigation, Case No. 0:18-cv-01776) on ______, 2021, at
_____ _.m., to consider whether to approve the Settlement Agreement. You may ask to speak at the
hearing, but you don’t have to.

This notice is only a summary. You can find more details about the Settlement at
www.PorkAntitrustLitigation.com or by calling toll‐free 1‐866‐797‐0864. Please do not
contact the Court.

          Please do not reply to this email, this inbox is unmonitored.

                                             Unsubscribe




                                                  3
